        Case 1:17-cv-07599-RA Document 79 Filed 10/30/18 Page 1 of 2
            Case 1:17-cv-07599-RA Document 78-1 Filed 10/26/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

TURNER NETWORK SALES, INC.,                          )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )   Civil Action No. 17-CV-7599 (RA)
                                                     )
DISH NETWORK L.L.C.,                                 )
                                                     )
                Defendant.                           )
                                                                      t:SDC-SDNY
DISH NETWORK L.L.C.,                                 )                DOCUMENT
                                                     )                ELECTRONICALLY FILED
                Counter-Plaintijf,                   )                OOC#:
                                                     )                        -------,.----,--
                                                     )
                                                                     i D \TE FILED:       0   Jo     ~
       v.
                                                     )              ,. ~==-=======::==
TURNER NETWORK SALES, INC.,                          )
                                                     )
                Counter-Defendant.                   )


     SECOND AMENDED CASE MANAGEMENT PLAN AND SCHEDULING ORDER

       Pursuant to Rules 16-26(t) of the Federal Rules of Civil Procedure, and upon the joint

motion of Turner Network Sales, Inc. ("TNS, Inc.") and DISH Network L.L.C. ("DISH"), the

Amended Case Management Plan and Scheduling Order entered by the Court on April 18, 2018,

is hereby amended as follows:

1.     The parties shall comply with the following deadlines for the completion of expert
       discovery:

       a.      DISH shall serve its disclosures of any expert witnesses designated to counter the
               testimony of TNS, Inc.' s initial expert witnesses by no later than November 12,
               2018.

       b.      TNS, Inc. shall serve its disclosures of any expert witnesses designated to counter
               the testimony of DISH's initial expert witness by no later than November 19,
               2018.




                                               -1-
          Case 1:17-cv-07599-RA Document 79 Filed 10/30/18 Page 2 of 2
              Case 1:17-cv-07599-RA Document 78-1 Filed 10/26/18 Page 2 of 2




         c.       All remaining expert discovery, including depositions, shall be completed by
                  December 7, 2018.

2.       All discovery shall be completed no later than December 7, 2018.


SO ORDERED.

Dated:                Och-vlL '7       1
                                           ;   U1f
                  New York, New York




                                                           United States District Judge




                                                     -2-
